Citation Nr: 9916142	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  99-03 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether the initial noncompensable rating for status post 
prostatectomy for prostate carcinoma was proper. 


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946 and from May 1951 to April 1974.

This appeal arises from May and June 1998 decisions by the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).
The issue of whether the initial noncompensable rating for 
status post prostatectomy for prostate carcinoma was proper 
is the subject of the remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim of entitlement to service connection for asthma 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for asthma is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that on examination in 
December 1941 for entry into service findings with respect to 
the veteran's lungs were negative.  The veteran's respiratory 
system was found to be normal on physical examinations for 
flying, including in December 1941, September 1942, January 
1944 and January 1945.  At the time of his October 1945 
separation examination his medical history was reported to be 
negative and his respiratory system was found to be normal.

On examination in April 1951 for entry into service there 
were noted to be no significant abnormalities of the 
veteran's lungs.  His lungs and chest were found to be normal 
on physical examinations in February 1956, January 1959, 
September 1961, August 1963, September 1965, September 1967, 
August 1969 and July 1971.  At the time of the July 1971 
examination it was reported that the veteran had experienced 
pleuritic chest pain in 1942 with no recurrence.

The history segment of the report of the examination for 
separation, dated in August 1973, includes pain or pressure 
in the chest from 1944 to present.  It was reported that the 
pains would start in the back and radiate to the front.  The 
veteran did not obtain treatment for these pains.  At the 
time of the examination, he complained of experiencing some 
periodic pain in the chest that would last for a couple of 
seconds.  He also reported that he had experienced a chronic 
cough from 1959 to 1969 which stopped when he quit smoking.  
He had not sought treatment for this either.  On examination 
his lungs and chest were found to be normal as was a chest X-
ray examination.  The service clinical records included no 
references to asthma by way of complaints, findings, 
treatment or diagnosis.

On VA examination of the veteran in June 1974, findings on 
examination of the respiratory system were negative.  It was 
reported that X-ray examination of the chest failed to reveal 
evidence of infiltrate, consolidation or pleural effusion.

Treatment records dated from February 1997 to January 1998 
from Michael Dennis, M.D., are negative for complaints, 
symptoms or findings regarding asthma.  

At the time of a June 1998 VA respiratory diseases 
examination the veteran related that he started getting chest 
complaints in 1979; he indicated that he did not know of a 
definite cause, such as exposure to chemicals.  He stated 
that after 1979 he did fine and was diagnosed as having 
asthma during an evaluation in 1997.  On examination no 
hemoptysis was noted.  A chest X-ray revealed hyperinflation 
and evidence of a granulomatous disease.  Following 
examination, a diagnosis of asthma, etiology unclear, was 
made.  The examiner opined that it was not very clear that 
there was any kind of a connection between the veteran's 
service and his asthma.

In a letter dated in July 1998, the veteran stated that in 
1972, after returning from Vietnam, he began to clear his 
throat, cough and get mouthfuls  of sputum.  He indicated 
that it was a constant debilitating condition from then on.  
In 1979 it interfered with his job.  He stated that he does 
not know how he got his condition, but that he did not 
believe it is due to age.  

Analysis

Before the Board of Veterans' Appeals (Board) may address the 
merits of the veteran's claim for service connection for 
asthma, it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). If 
the claim is not well grounded there is no duty to assist. 
Struck v. Brown, 9 Vet. App. 145 (1996).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); (2) There must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service.  This element may be shown by lay or 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
and (3) There must be competent evidence of a nexus between 
the inservice injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In determining whether a claim is 
well grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) (1998) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court), lay observation 
is competent.  If chronicity is not applicable, a claim may 
still be well grounded on the basis of 38 C.F.R. §3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

The June 1998 VA respiratory examination report includes the 
examiner's opinion that it was not very clear that there was 
any kind of a connection between the veteran's service and 
his asthma.  Although the veteran has asserted that his 
asthma was related to active service, he has submitted no 
medical evidence to substantiate his claim.  While the 
veteran is competent to provide an account of his symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge".  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286 (1992). 

The Board notes that while the veteran has been diagnosed 
with asthma, there is no objective medical evidence relating 
this disability to service.  In this regard, the Court has 
stated that "establishing service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service."  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Without competent medical 
evidence of a current disability that is linked to the 
veteran's active service, the appeal must be denied.  Given 
the veteran's failure to submit a well-grounded claim, the 
Board need not address the benefit of the doubt doctrine.  38 
U.S.C.A. § 5107.

Although where claims are not well-grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995)

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability. Robinette v. Brown, supra.


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for asthma is not 
established and, to this extent, the appeal is denied. 


REMAND

Service connection was granted for the veteran's status post 
prostatectomy for prostate carcinoma by rating decision dated 
in May 1998 and a noncompensable disability evaluation was 
assigned.  

In a recent case, the Court held that an appeal from a 
initial rating is a separate and distinct claim from a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings. See 
Fenderson, at 123.

The veteran's November 1997 VA Form 21-526 lists treatment by 
Michael Dennis, M.D., and the Columbia Regional Medical 
Center as care providers for his prostatectomy in February 
1993.  The RO requested treatment records from Columbia 
Regional Medical Center in February 1998, but no response was 
received.  Dr. Dennis submitted records dated from February 
1997 to January 1998, but none dated in 1993 or relating 
specifically to the veteran's prostatectomy.  

In order to evaluate the propriety of the veteran's initial 
rating, as well as any current residuals of his 
prostatectomy, the remaining issue should be REMANDED for the 
following:

1.  The RO should contact the veteran and 
request any additional information he has 
regarding care providers for his 1993 
prostatectomy, as well as any follow-up 
treatment.  He should be asked to clarify 
whether Dr. Dennis did in fact treat him 
in 1993.  If not, he should provide the 
full names and addresses of those who did 
treatment him for his prostate condition 
in 1993 and subsequently.  

2.  The RO, after obtaining appropriate 
authorization, should again contact the 
Columbia Regional Medical Center and 
request any treatment records they have 
concerning the veteran's service-
connected disability and request 
treatment records from any other care 
providers named by the veteran.  

3.  Upon completion of the above, the RO 
should schedule the veteran for 
appropriate VA examination(s) to identify 
the current residuals of his service-
connected status post prostatectomy for 
prostate carcinoma and determine the 
severity of those residuals.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner(s) should identify 
the limitation of activity imposed by the 
disabling condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  In particular, the 
examiner(s) should state the extent of 
the veteran's disability attributable to 
his status post prostatectomy for 
prostate carcinoma at the time of the 
original evaluation in January 1998 and 
whether the disability has increased or 
decreased in severity since that time.  
If such determinations cannot be made the 
report(s) should so state.  The claims 
file, including a copy of the REMAND, 
should be made available to the 
examiner(s) before the examination(s), 
for proper review of the medical history.  
The examination report(s) is to reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  After completion of the above 
development, the veteran's claim for a 
compensable evaluation should be 
reviewed.  If the remaining claim is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the appropriate 
opportunity to respond thereto.

Thereafter, the claims file, including the above requested 
evidence, should be returned to this Board for appellate 
review, if in order.  No action is required by the veteran 
until he receives further notice.  The purpose of this remand 
is to procure clarifying data and afford all due process.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals
 


